Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
Claims 1-20 have been examined in this application. This communication is the first action on the merits.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/12/2020, 1/14/2021 are in compliance with the provisions of 37 C.F.R. 1.97. Accordingly, the information disclosure statements are being considered by the examiner.


Claim Notes
	Claims 18-20 are directed towards one or more computer readable media; the Applicant’s Spec. further describes the media as excluding “transitory media, such as modulated data signals and carrier waves.”  Examiner therefore considers Claims 18-20 as directed towards one or more non-transitory computer readable media.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “historical time series data acquisition module”, “feature category object selection module”, “target data object prediction module”, “future time series data prediction module”, “historical feature data computation sub-module”, “historical feature data organization sub-module”, “historical feature data statistics sub-module”, “historical time series data organization sub-module”, “first feature category object selection sub-module”, “second 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof – i.e. the modules and sub-modules are describes as program modules (which reside in memory), therefore representing functional computing elements.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject 



Claims 10-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claimed limitations of modules and sub-modules present in the claims invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed functions that are performed by the various modules/sub-modules. In particular, the modules/sub-modules are described as program modules that reside in memory- i.e. they are describes as functional elements. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which filter structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may: 
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)). 
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.



The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed functions performed by the various modules/sub-modules. The modules/sub-modules are described in the Specification as functional computing modules. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
Claim 1 is directed towards a method, thus meeting the Step 1 category eligibility criterion. Claim 1 does recite the abstract concept of a commercial interaction – i.e. advertising, marketing or sales activities or behaviors/business relations, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 PEG: obtaining historical time series data of a plurality of category objects, the category objects including at least one data object/selecting one or more feature category objects from the plurality of category objects, the one or more feature category objects being one or more category objects including a respective feature data object, and the respective feature data object being a data object having a life cycle less than a predetermined time threshold; predicting a target data object from among one or more data objects included in the one or more feature category objects based on historical time series data corresponding to the one or more feature category objects, the target data object being a data object with future time series data that is generated in a future first predetermined time period and satisfies a predetermined growth trend. Applicant’s Spec. provides further context to the claimed invention as pertaining to the realm of a method of organizing human activity, i.e. commercial activity: “a distribution of villages has become a very important aspect of strategic distributions of electronic commerce platforms, allowing commodities to go out through the electronic commerce platforms and allowing commodities from outside to enter into the villages. Most commodities of the villages are highly time-sensitive and seasonal commodities, even having very short expiration periods, such as seafood, freshwater fish, and fresh vegetables and fruits, etc. These types of commodities can be called time-sensitive commodities. A time-sensitive commodity is referred to as a commodity having a time-sensitive characteristic of consumption and a very short expiration period”, “ “In reality, although the need for time-sensitive commodities is huge, 
This judicial exception is not integrated into a practical application.  Claim 1 does not include any additional elements that reflect an improvement in the functioning of the computing device itself, or an improvement to another technology/technical field; there are no additional elements that use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. The claim is directed to an abstract idea.

Independent claims 10 and 18 are directed to an apparatus and computer-readable medium, respectively, for performing the method of claim 1, and recite the same abstract idea as Claim 1. Claims 10 and 18 perform the method of claim 1 using only generic components of a networked computer system. Therefore, claims 10 and 18 are directed to an abstract idea without significantly more for the reasons given in the discussion of claim 1.
 Remaining dependent claims 2-9, 11-17, 19-20 further recite the abstract concept of a mathematical concept – i.e. mathematical calculations/relationships, which has been identified as an abstract idea by the 2019 PEG: calculating an amount of designated feature data…for a plurality of predetermined time intervals/calculating a sum of historical feature data of data objects …in each category object…according to the respective time interval/calculating a median value M of historical time series data of each category object…/calculating a number of time intervals in which a sum of…data is greater than a predetermined multiple of M/normalizing the one or more feature category objects based on…/calculating first average historical time series data…/calculating second average historical time series data…calculating third average historical time series data…/predicting future average time series data…/calculating a difference between…./normalizing future average time series data…The dependent claims further narrow the abstract ideas of the independent claims. The dependent claims further include the additional elements of various processing sub-modules/a database/a prediction 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 9-11, 18 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Benson et al. (8117057).
	As per Claims 1, 18, Benson discloses a method and computer-readable medium comprising:
	obtaining historical time series data of a plurality of category objects, the category objects including at least one data object;    (Applicant describes a data object in the Spec. as a commodity, and a category object represents a commodity category. at least: abstract- collecting sales data for perishable food items)
selecting one or more feature category objects from the plurality of category objects, the one or more feature category objects being one or more category objects including a respective feature data object, and the respective feature data object being a data object having a life cycle less than a predetermined time threshold;   (at least: abstract, col1, lines 35-67 – collecting sales data for perishable food items; a perishable food item that is displayed daily and needs to be sold daily is construed as a 
predicting a target data object from among one or more data objects included in the one or more feature category objects based on historical time series data corresponding to the one or more feature category objects, the target data object being a data object with future time series data that is generated in a future first predetermined time period and satisfies a predetermined growth trend.  (The time series data is described in the Spec. as the daily sales volume of the commodity. Predicting daily sales for the perishable food items- at least fig6 and associated text, col2 – last para and overlapping para on col3; target production numbers –at least fig5 and associated text, fig8 and associated text)
	As per Claim 2, Benson discloses:
predicting the future time series data of the targeted data object in the future first predetermined time period. (predicting daily sales for the perishable food items- at least fig6 and associated text, col2 – last para and overlapping para on col3.)
As per Claim 11, Benson discloses:
a future time series data prediction module used for predicting the future time series data of the targeted data object in the future first predetermined time period. (The module represents a functional element that performs the claimed limitation; predicting daily sales for the perishable food items- at least fig6 and associated text, col2 – last para and overlapping para on col3.)
	As per Claim 9, Benson discloses:
at least one data object is commodity data, the plurality of category objects are commodity categories, the one or more feature category objects are time-sensitive commodity categories, the life cycle is a limit of a commodity, and the time series data is a daily sales volume of the commodity.  (at least: abstract, col1, lines 35-67 – collecting sales data for perishable food items, over time periods – at least: claim 6 – ‘historical daily sales data’; a perishable food item that is displayed daily and needs to be 
As per Claim 10, Benson discloses an apparatus comprising:
one or more processors; memory; (at least col7, lines 1-20)
	a historical time series data acquisition module stored in the memory and executable by the one or more processors to obtain historical time series data of a plurality of category objects, the category objects including at least one data object;    (The module represents a functional computing element that performs the claimed limitation. Applicant describes a data object in the Spec. as a commodity, and a category object represents a commodity category. at least: abstract- collecting sales data for perishable food items; computing processors – at least col7, lines 1-20)
a feature category object selection module stored in the memory and executable by the one or more processors to select one or more feature category objects from the plurality of category objects, the one or more feature category objects being one or more category objects including a respective feature data object, and the respective feature data object being a data object having a life cycle less than a predetermined time threshold;   (The module represents a functional computing element that performs the claimed limitation. at least: abstract, col1, lines 35-67 – collecting sales data for perishable food items; a perishable food item that is displayed daily and needs to be sold daily is construed as a category object that has a respective feature data of a lifecycle, wherein the lifecycle is less than a predetermined time threshold; computing processors – at least col7, lines 1-20)
a target data object prediction module stored in the memory and executable by the one or more processors to predict a target data object from among one or more data objects included in the one or more feature category objects based on historical time series data corresponding to the one or more 
The module represents a functional computing element that performs the claimed limitation. The time series data is described in the Spec. as the daily sales volume of the commodity. Predicting daily sales for the perishable food items- at least fig6 and associated text, col2 – last para and overlapping para on col3; target production numbers –at least fig5 and associated text, fig8 and associated text; computing processors – at least col7, lines 1-20)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
		
Claims 3-4, 12-13, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable in view of Benson et al. (8117057) in further view of Noble et al. (7533037).
	As per Claims 3, 19, Noble further teaches:
	calculating an amount of designated feature data corresponding to the at least one data object that is stored in a predetermined database in each time interval as historical feature data of the at least one data object in the respective time interval, for a plurality of predetermined time intervals;   (The designated feature data is described in the Spec. as “may be a sales record generated in response to an occurrence of a sales activity of a certain commodity”. Noble teaches the claimed limitation – at least 
It would have been obvious for someone skilled in the art at the time of the filing of the invention to modify Benson’s existing features, with Noble’s feature of calculating an amount of designated feature data corresponding to the at least one data object that is stored in a predetermined database in each time interval as historical feature data of the at least one data object in the respective time interval, for a plurality of predetermined time intervals, in order to use historical sales data to forecast daily sales patterns for products – Noble, abstract.
	Benson in view of Noble further teach:
organizing historical feature data of the at least one data object in all the time intervals to obtain historical time series data of the at least one data object;    (Noble, at least: abstract – gathering historical daily demand data for a product, col2, lines 20-40)
 calculating a sum of historical feature data of data objects included in each category object in the respective time interval according to the respective time interval;    (Noble, total historical sales over periods of time– at least: abstract, col6, lines 45-67; concept of merchandise categories – at least col2, lines 1-10)
organizing respective sums of historical feature data of all the time interval as historical time series data of the respective category object.   (Noble, total historical sales over periods of time– at least: abstract, col6, lines 45-67; concept of merchandise categories – at least col2, lines 1-10)
As per Claim 12, Noble further teaches:
	a historical feature data computation sub-module used for calculating an amount of designated feature data corresponding to the at least one data object that is stored in a predetermined database in each time interval as historical feature data of the at least one data object in the respective time interval, for a plurality of predetermined time intervals;   (The sub-module represents a functional 
It would have been obvious for someone skilled in the art at the time of the filing of the invention to modify Benson’s existing features, with Noble’s feature of calculating an amount of designated feature data corresponding to the at least one data object that is stored in a predetermined database in each time interval as historical feature data of the at least one data object in the respective time interval, for a plurality of predetermined time intervals, in order to use historical sales data to forecast daily sales patterns for products – Noble, abstract.
	Benson in view of Noble further teach:
a historical feature data organization sub-module used for organizing historical feature data of the at least one data object in all the time intervals to obtain historical time series data of the at least one data object;    (The sub-module represents a functional element that performs the claimed limitation. Noble, at least: abstract – gathering historical daily demand data for a product, col2, lines 20-40)
  a historical feature data statistics sub-module used for calculating a sum of historical feature data of data objects included in each category object in the respective time interval according to the respective time interval;    (The sub-module represents a functional element that performs the claimed limitation. Noble, total historical sales over periods of time– at least: abstract, col6, lines 45-67; concept of merchandise categories – at least col2, lines 1-10)
a historical time series data organization sub-module used for organizing respective sums of historical feature data of all the time interval as historical time series data of the respective category 
	As per Claims 4, 20, Benson in view of Noble further teach:
	selecting a first feature category object from the plurality of category objects based on the historical time series data of the plurality of category objects; (Noble, total historical sales over periods of time– at least: abstract, col6, lines 45-67; concept of merchandise categories – at least col2, lines 1-10)
	obtaining a predetermined second feature category object; (Noble, total historical sales over periods of time– at least: abstract, col6, lines 45-67; concept of merchandise categories – at least col2, lines 1-10)
	organizing the first feature category object and the second feature category object as a feature category object.   (Organizing category objects “as a feature category object” is construed, in its broadest reasonable interpretation, as organizing category objects. Noble, total historical sales over periods of time– at least: abstract, col6, lines 45-67; concept of merchandise categories, automatic categorization of items – at least col2, lines 1-10)
As per Claim 13, Benson in view of Noble further teach:
	a first feature category object selection sub-module used for selecting a first feature category object from the plurality of category objects based on the historical time series data of the plurality of category objects; (The submodule represents a functional element that performs the claimed limitation. Noble, total historical sales over periods of time– at least: abstract, col6, lines 45-67; concept of merchandise categories – at least col2, lines 1-10)
	a second feature category object acquisition sub-module used for obtaining a predetermined second feature category object; (The submodule represents a functional element that performs the 
	an organization sub-module used for organizing the first feature category object and the second feature category object as a feature category object.   (The submodule represents a functional element that performs the claimed limitation. Organizing category objects “as a feature category object” is construed, in its broadest reasonable interpretation, as organizing category objects. Noble, total historical sales over periods of time– at least: abstract, col6, lines 45-67; concept of merchandise categories, automatic categorization of items – at least col2, lines 1-10)

Claims 6, 15 are rejected under 35 U.S.C. 103 as being unpatentable in view of Benson et al. (8117057) in further view of Nipko et al. (20140089044).
	As per Claim 6, Nipko further teaches:
	normalizing the one or more feature category objects based on the historical time series data corresponding to the one or more feature category objects;  (at least para 20)
It would have been obvious for someone skilled in the art at the time of the filing of the invention to modify Benson’s existing features, with Nipko’s feature of normalizing the one or more feature category objects based on the historical time series data corresponding to the one or more feature category objects, in order to predict sales data based on historical consumer/sales data – Nipko, abstract.
Benson in view of Nipko further teach:
clustering the one or more data objects included in the one or more normalized feature category objects to obtain one or more class cluster objects;  (Nipko, at least: abstract, para 14-15)
predicting a target class cluster object from the one or more class cluster objects; (Nipko, at least: abstract, para 14-15)

As per Claim 15, Nipko further teaches:
	a normalization sub-module used for normalizing the one or more feature category objects based on the historical time series data corresponding to the one or more feature category objects;  (the submodule represents a functional element that performs the claimed limitation. at least para 20)
It would have been obvious for someone skilled in the art at the time of the filing of the invention to modify Benson’s existing features, with Nipko’s feature of normalizing the one or more feature category objects based on the historical time series data corresponding to the one or more feature category objects, in order to predict sales data based on historical consumer/sales data – Nipko, abstract.
Benson in view of Nipko further teach:
a clustering sub-module used for clustering the one or more data objects included in the one or more normalized feature category objects to obtain one or more class cluster objects;  (The submodule represents a functional element that performs the claimed limitation. Nipko, at least: abstract, para 14-15)
a prediction sub-module used for predicting a target class cluster object from the one or more class cluster objects; (The submodule represents a functional element that performs the claimed limitation; Nipko, at least: abstract, para 14-15)
a target data object acquisition sub-module used for setting a data object included in the target class cluster object as the target data object. (The submodule represents a functional element that performs the claimed limitation; Nipko, at least: abstract, para 14-15)



 	The prior art of record does not teach neither singly nor in combination the limitations of claims 5, 7-8, 14, 16-17.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Connors et al. (8364553). It describes managing time-sensitive product inventory, including forecasting product sales.
Dwarakanath et al. (7610214). It describes forecasting product sales data, including seasonal products.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandru Cirnu whose telephone number is (571) 272-7775.  The examiner can normally be reached on 8:00 AM - 5:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/Alexandru Cirnu/
Primary Patent Examiner, Art Unit 3622
8/17/2021